Exhibit 10.4

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS EXHIBIT, MARKED BY [***], HAS
BEEN OMITTED FROM THIS EXHIBIT BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II)
WOULD LIKELY CAUSE COMPETITIVE HARM TO IF PUBLICLY DISCLOSED.





Master Network Services Agreement





between





T-Mobile USA, Inc.,





DISH Purchasing Corporation





and





solely for the purposes of Section 13





DISH Network Corporation





dated as of





July 1, 2020









--------------------------------------------------------------------------------

TABLE OF CONTENTS

Page

1.definitions‌2

2.provision of service Generally; NO INTEGRATION OF SERVICE‌8

3.CUSTOMER CARE.‌10

4.GOVERNMENT REGULATION, LAWFUL INTERCEPTS, AND 911.‌10

5.FEES, PAYMENT, REPORTING, TAXES.‌12

6.TERM AND TERMINATION.‌15

7.INTELLECTUAL PROPERTY RIGHTS.‌16

8.CYBERSECURITY‌17

9.CONFIDENTIALITY.‌18

10.WARRANTIES; DISCLAIMER.‌20

11.INDEMNITIES.‌20

12.GENERAL PROVISIONS.‌22

13.Parent Guaranty.‌27





--------------------------------------------------------------------------------

Annexes, Schedules, Attachments and Appendices



Annex 1

Legacy Network Services and Cross-Provisioning Terms

Schedule 1-A

Description of Services

Annex 2

T-Mobile Network Service Terms

Schedule 2-A

Description of Service

Schedule 2-B

IoT Addendum

Annex 3

Infrastructure MNO Services Terms

Annex 4

Pricing

Schedule 4-A to the Pricing Schedule



Wholesale Pricing for Plans Provisioned with Fixed High-Speed Allocation

Schedule 4-B to the Pricing Schedule

Wholesale Pricing for Retail Plans

Schedule 4-C to the Pricing Schedule

Wholesale Pricing for IoT Retail Plans







--------------------------------------------------------------------------------

Master Network Services Agreement



This Master Network Services Agreement, dated this first day of July, 2020 (the
“Effective Date”), is between T-Mobile USA, Inc. a Delaware corporation
(“T-Mobile”), and DISH Purchasing Corporation, a Colorado corporation (“DISH”),
and (but solely for purposes of Section 13), DISH Network Corporation, a Nevada
corporation (“Parent”).  T-Mobile and DISH are referred to individually as a
“Party” and collectively as the “Parties”. Capitalized terms used but not
otherwise defined herein have the meanings ascribed to such terms in the
Purchase Agreement (as defined below).

Recitals

WHEREAS, T-Mobile US, Inc., the parent company of T-Mobile, Sprint Corporation
and Parent have entered into that certain Asset Purchase Agreement, dated as of
July 26, 2019 (the “Purchase Agreement”), pursuant to which T-Mobile US, Inc.
and Sprint Corporation have sold and transferred certain assets related to the
Business (as defined in the Purchase Agreement) to Parent;

WHEREAS, in consideration of the Purchase Agreement, the Parties acknowledge and
agree that they will work in good faith to support a transition commencing at
Closing and continuing through the Term to evolve DISH’s pre-paid wireless
communications services to a free standing, fully independent mobile network
operator business, fully owned and administered by DISH;

WHEREAS, the Parties acknowledge and agree that such transition will include:

Legacy Network Services, which include activities involving (1) pre-Closing
historic Boost/Sprint pre-paid subscribers whose contracts have been purchased
by Dish Network Corporation (“Legacy Boost Subscribers”); and (2) End Users
added and provisioned on DISH’s behalf by T-Mobile on the Legacy Network
post-Closing; (collectively, the “Legacy Network Subscribers”);

T-Mobile Network Services, which include activities involving (1) Legacy Network
Subscribers that have been migrated to the T-Mobile network; and (2) End Users
added and provisioned by DISH on the T-Mobile Network post-Closing;

Infrastructure MNO Services, which include activities involving the deployment
by DISH of certain network elements and the handover of End User traffic between
DISH’s network elements and the T-Mobile Network; and

WHEREAS, in further consideration of the Purchase Agreement, the Parties’
ultimate objective is to facilitate DISH’s transition to operating as a fully
independent facilities-based carrier;

WHEREAS, T–Mobile has the ability to provide access to wireless communications
service within the Territory; and

WHEREAS, DISH desires to purchase and distribute wireless communications service
to end user customers through the use of the Legacy Network and the T–Mobile
Network within the Territory in accordance with the terms and conditions set
forth in this Agreement.

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements contained herein and for other good and valuable consideration, the
receipt and sufficiency of which the Parties hereby acknowledge, including the
acquisition of the Business by DISH and the other terms of the Purchase
Agreement and Ancillary Agreements as connected terms to the terms of this
Agreement, the Parties, intending to be legally bound, agree as follows:

1



--------------------------------------------------------------------------------

Agreement

1.definitions

1.1“Activations Footprint” has the meaning given in the applicable Annex.

1.2“Affiliate” means, with respect to a Person, any Person that, through one or
more intermediaries, controls, is controlled by or is under common control with
such Person. For purposes of this definition, “control” means direct or indirect
ownership of more than 50% of the shares or other equity interests of the entity
entitled to vote in the election of directors (or, in the case of an entity that
is not a corporation, for the election of the corresponding managing authority).
An entity will be considered an Affiliate only for so long as such ownership or
control exists.

1.3“Agreement” means this Agreement and all schedules, addenda, exhibits,
annexes, appendices and attachments, all of which may be amended from time to
time in accordance with this Agreement.

1.4[***]

1.5“API” means an electronic application programming interface.

1.6“AT&T” means AT&T Inc. and its subsidiaries and controlled Affiliates.

1.7“Billing Cycle” means the monthly billing cycle for Service usage as
established and billed to DISH by T-Mobile.

1.8“CALEA” means Communications Assistance for Law Enforcement Act.

1.9“Capital Stock” means any and all shares, interests, participations, rights
or other equivalents, however designated, of corporate stock or partnership or
membership interests or other equity interests, whether common or preferred.

1.10“CDMA” means code division multiple access wireless network technology.

1.11“Change of Control” is defined in Section 12.8.

1.12[***]

1.13 “Closing” has the meaning given in the Purchase Agreement.

1.14“Collected Taxes” has the meaning given in Section 5.5(e).

1.15[***]

1.16 “Confidential Information” is defined in Section 9.1.

1.17“CPNI” means Customer Proprietary Network Information (as such term is
defined in 47 U.S.C. Section 222(h)(1), as such provision may be amended at any
time and from time to time).

1.18“Customer” means a Person who directly or indirectly purchases services of
the same or substantially the same type as the Service from T-Mobile.  Customer
does not include Persons who purchase Service from DISH or its Distribution
Partners or End Users, or from Customers of T-Mobile (e.g., other mobile virtual
network operators) under such Customers’ terms of service.

2



--------------------------------------------------------------------------------

1.19“Device” means a single unit of radio telephone equipment having a unique
IMEI (including the associated SIM Card) for use in connection with its own
Number which includes operating system and other software, and which is
technically and operationally compatible with the applicable Facilities under
Annex 1, Annex 2 or Annex 3, as the case may be.

1.20“DISH Facilities” means the DISH RAN and DISH core network.

1.21“Distribution Partner” has the meaning given in Section 2.3(a).

1.22“Domestic Long Distance” means a communication from a Device with an
assigned Number associated to one local access and transport area (“LATA”) to a
telephone number associated with another LATA.

1.23“Effective Date” has the meaning set forth in the Preamble.

1.24“End User” means a Person who obtains Service directly or indirectly, but
only as expressly permitted by this Agreement, from DISH under DISH’s terms of
service..

1.25“End User Personal Data” means any and all information relating to any DISH
End User to which T-Mobile has access solely by virtue of (a) providing the
Service under this Agreement or (b) acquiring such information pursuant to the
Purchase Agreement, including, without limitation: (i) the IMEI, MSISDN, Number,
names, addresses, email addresses, internet protocol addresses, other
identifying information and/or other non-public information of any DISH End
User; (ii) the fact that an individual is or was a DISH End User; (iii) CPNI;
(iv) activation and suspension of service histories, service choices and
preferences; and (v) other comparable information in each case related to any
DISH End User’s use of the Service.  For clarity, End User Personal Data is the
sole Confidential Information of DISH.

1.26“Equipment” means all or any portion of the equipment, software, technology,
handsets, accessories, Devices, or other materials or equipment used by DISH in
its business operation or by End Users in their use of Service.

1.27“Exchange Act” means the Securities Exchange Act of 1934, as amended.

1.28“Facilities” means the communications switching equipment and cell site
transceiver equipment owned, operated, maintained, expanded, modified or
replaced by T–Mobile or any of its wholly-owned subsidiaries to render Service
or wireless communications services of the same or similar type as the Service
to DISH, Customers, and End Users in the Territory.

1.29“FCC” means the Federal Communications Commission.

1.30“Financial Investor” means a non-strategic financial investor such as a
retirement fund, a pension fund, exchange traded fund, sovereign wealth fund, or
private equity fund.

1.31“Gigabyte” or “GB” means 1,073,741,824 bytes.

1.32“Governmental Authority” means any supra-national, or United States or
foreign, national, federal, state, regional, municipal or local government
(including any subdivision, court, tribunal, administrative agency or commission
or other authority thereof) or any quasi-governmental authority, regulatory or
administrative body or other private body exercising any legislative, judicial,
regulatory, taxing, importing, self-regulatory or other governmental or
quasi-governmental authority.

3



--------------------------------------------------------------------------------

1.33“Governmental Order” means any decision, ruling, order, requirement, writ,
injunction, decree, stipulation, determination, award, binding agreement or
judgment issued or entered by or with any Governmental Authority.

1.34“IMEI” means International Mobile Equipment Identity, the unique permanently
assigned identification number installed in each Device when it is manufactured.

1.35“Indemnified Parties” has the meaning given in Section 11.1.

1.36“Indemnifying Party” has the meaning given in Section 11.1.

1.37“Intellectual Property Rights” means all intellectual property rights
throughout the world, whether existing under intellectual property, unfair
competition or trade secret laws, or under statute or at common law or equity,
including but not limited to: (i) copyrights, trade secrets, Marks, patents,
inventions, “moral rights,” mask works, rights of personality, publicity or
privacy, and any other intellectual property and proprietary rights; (ii) any
application or right to apply for any of the rights referred to in this clause;
and (iii) any and all renewals, extensions and restorations thereof, now or
hereafter in force and effect.

1.38“International Long Distance” means a communication between a Device with an
assigned Number in the Territory to a telephone number assigned to a location
outside of the Territory.

1.39“Invalidated Evidence” has the meaning given in Section 5.5(c).

1.40“Invoice” means any invoice issued in accordance with Section 5.4(a).

1.41“Kilobyte” or “KB” means 1,024 bytes. All Kilobytes under this Agreement
will be rounded to the nearest whole Kilobyte. For example, 32.5 Kilobytes will
be counted as 33 Kilobytes under this Agreement.

1.42“Laws” mean United States federal, state or local, foreign, multinational or
other law (including common law), statute, rule, ordinance, regulation or
Governmental Order of any Governmental Authority.

1.43“Legacy Network” means the Sprint CDMA & LTE network on which Boost/Sprint
pre-paid subscribers receive service as owned and operated by Sprint at the time
of the consummation of the Business Combination Agreement, dated as of April 29,
2018, and as such network is modified and maintained by T-Mobile from time to
time thereafter.

1.44“Legacy Network Services” means the Service that T-Mobile will provide under
Annex 1.

1.45“Legacy Network Services Phase” means the period commencing on the Effective
Date and ending on the last day of the term under the Transition Services
Agreement.

1.46“Legacy Systems” means the information technology systems generally used by
T-Mobile to provide provisioning and billing services to DISH in connection with
activities on the Legacy Network.

1.47“Local Calling Area” means the geographic area which includes the areas
within a Rate Center (i) where T-Mobile actively manages Local Numbers
(“T-Mobile Rate Center”), and (ii) from which a local exchange carrier offers at
least one local calling plan to a T-Mobile Rate Center.

4



--------------------------------------------------------------------------------

1.48“Local Number” means a Number that T-Mobile provides to DISH, to which
Number a local exchange carrier provides at least one local calling plan from
the zip code submitted to T-Mobile by DISH as part of DISH’s request to activate
Service to a SIM Card.

1.49“LTE” means Long Term Evolution mobile communication standard of format (as
defined in the applicable 3rd Generation Partnership Project (“3GPP”) standards)
as the same may be modified, updated or amended from time to time.

1.50“Marks” means trademarks, service marks, logos, designs, icons, slogans,
trade dress, sounds, colors, company names, trade names, fictitious or assumed
business names, top-level domains, social networking names or “handles”, or
other source identifying devices

1.51“Megabyte” or “MB” means 1,024 Kilobytes.

1.52“MMS” means a multi-media message service message that may include graphic,
audio or video in addition to text.

1.53“MMSC” means a mobile messaging service center operated by or for T-Mobile
that manages the distribution of MMS to End Users.

1.54“MNO Service” means the Service made available to DISH pursuant to Annex 3.

1.55“MSISDN” means the Mobile Subscriber Integrated Services Digital Network
Number uniquely identifying a SIM Card.

1.56“Number” means the ten digit telephone number (Numbering Plan Area/Numbering
Plan Exchange) assigned by T-Mobile to a SIM Card used to provide access to
Service.

1.57“Parent Entity” means, with respect to any Person, any other Person that,
directly or indirectly, holds more than 50% of the Voting Power of such first
Person.

1.58“Permitted Owner” means any Person who is the “beneficial owner” (as defined
in Rule 13d-3 promulgated under the Exchange Act), directly or indirectly, of
more than 50% of the Voting Power, provided that such Person is: (a) the
Principal; (b) any Financial Investor; or (c) [***].  

1.59“Person” means any individual, subsidiary, corporation, limited liability
company, partnership, co-partnership, firm, joint venture, association, joint
stock company, trust, estate, unincorporated organization, governmental or
regulatory body or other entity.

1.60“Personnel” has the meaning given in Section 2.3(b).

1.61“PTCRB” means PCS Type Certification Review Board.

1.62“Premium Customers” means Customers who purchase T-Mobile’s then-current
premium or primary prepaid retail offering (on the T-Mobile Network, such
offering is currently the Metro offering).

1.63“Principal” means, collectively, (a) Charles W. Ergen, (b) the spouse and
each immediate family member of the person named in clause (a), and (c) each
trust, corporation, partnership or other entity (an “Other Entity”) of which a
person or persons described in clause (a) or (b) directly or indirectly holds at
least 80% Voting Power or beneficial interest, if all other Voting Power and
beneficial interest in such Other Entity (i) is connected to estate planning
activities, (ii) was not purchased by and is not held by any third-party
investor in any Parent Entity or Party holding the

5



--------------------------------------------------------------------------------

Wireless Communications Business (excluding for the purpose of this clause (ii)
common equity of Dish Network Corporation representing less than 5% of the
outstanding Capital Stock of Dish Network Corporation) and (iii) does not convey
pass-through Voting Power in respect of any Capital Stock of any other Person
that is directly or indirectly owned by such Other Entity.  

1.64“Proceeding” has the meaning given in Section 12.18.

1.65“Purchase Agreement” has the meaning assigned to such term in the Recitals.

1.66“Quarter” means a calendar quarter or, to the extent the context requires, a
portion thereof.

1.67“Rate Center” means a geographic area that is used by a local exchange
carrier to set rate boundaries for billing and for issuing Numbers.

1.68“Representatives” mean, with respect to a Party, such Party’s Affiliates and
its and their respective directors, officers, employees, agents and advisors.

1.69“Restricted Owner” means:

(a)on or prior to the last day of the thirty-sixth (36th) month of the Term (the
“Transition Date”), any “person” or “group” (as such terms are defined in
Section 13(d) of the Exchange Act), other than a Permitted Owner or a Financial
Investor; and

1.70on the earlier of: (i) the Transition Date, or (ii) [***], any “person” or
“group” (as such terms are defined in Section 13(d) of the Exchange Act) that is
any of: (x) AT&T Inc. or Verizon Wireless or their respective successors, (y)
any of [***] or their respective successors (“Cable Companies”), unless any
Cable Company, prior to becoming a Restricted Owner, has entered into a mutually
beneficial reciprocal facility sharing arrangement regarding broadband with
T-Mobile as a condition precedent or (z) any Person (including any Cable
Company), other than a Financial Investor, unless, prior to becoming a
Restricted Owner, such Person has entered into a network usage agreement with
T-Mobile, as a condition precedent, which prevents such Person from (A) [***],
(B) [***], and (C) [***].  Any disputes arising from the negotiation of such a
network usage agreement, reciprocal facility sharing arrangement, or any term in
this section shall be resolved by the Antitrust Division of the United States
Department of Justice in its sole discretion, provided such discretion shall be
exercised in a reasonable manner.  

(a)A Permitted Owner or a Financial Investor shall not be a Restricted Owner,
notwithstanding anything to the contrary in this Agreement.

1.71“Roaming” means the service provided to a Customer or to DISH and its End
Users via communications switching equipment or cell site transceiver equipment
that is operated by a Person other than T-Mobile or its wholly owned
subsidiaries, and with whom T-Mobile has an agreement to provide such services
to Customers.

1.72“Roaming Carriers” means Persons with whom T-Mobile has agreements for the
provision of Roaming to Customers.

1.73“Service” means the “Service” as defined in Annex 1, Annex 2 and/or Annex 3,
as applicable.

1.74“Service Transaction Gateway” means an API between T-Mobile and DISH through
which DISH may view and perform transactions related to End Users’ SIM Cards.

1.75“SIM Card” means Subscriber Identity Module card.

6



--------------------------------------------------------------------------------

1.76“SMS” means a short message service text message with up to 160 characters
of 7-bit ASCII text or 140 bytes of data sent from (i.e., SMS-Mobile Originated
(“SMS MO”)) or to (i.e., SMS-Mobile Terminated (“SMS MT”)) an End User’s Device.

1.77“Taxes and Fees” has the meaning given in Section 5.5(a).

1.78“Territory” or “Territories” means the United States of America (including
the U.S. Virgin Islands and Puerto Rico).

1.79“T-Mobile Network” means the wireless network generally accessible to
Customers and to DISH and its End Users (i.e., currently LTE), and including
future updates, improvements or releases to such network technologies
(“Updates”; for clarity, upon deployment, 5G and 6G are Updates; provided,
however that Updates to the T-Mobile Network for purposes of IoT Service are
only as described in the IoT Addendum), including the Facilities that are
operated by T-Mobile or any of its wholly-owned subsidiaries, and any successor
networks to the T-Mobile Network that are operated by T-Mobile to provide the
Service as contemplated by Section 2 or, subject to the express terms of this
Agreement, wireless communications services of the same or similar type as the
Service.  The T-Mobile Network does not include the Legacy Network or any
facilities operated by roaming carriers or by any entity that is not T-Mobile or
a T-Mobile wholly-owned subsidiary.

1.80“T-Mobile Network Service” means the Service that T-Mobile will provide
under Annex 2.

1.81“T-Mobile Terms and Conditions” means the T-Mobile Terms and Conditions
located at www.T-Mobile.com, as updated by T-Mobile from time to time.

1.82“Transaction” means any transaction or series of transactions (whether by
way of acquisition, merger, consolidation, share exchange, business combination,
recapitalization or reorganization, or other transaction or series of
transactions).

1.83“Transition Services Agreement” has the meaning given in the Purchase
Agreement.

1.84“Verizon” means Verizon Communications Inc. and its subsidiaries and
controlled Affiliates.

1.85“Voting Power” means the voting power of the shares of Capital Stock
entitled to vote (including the voting power of any shares of Capital Stock or
convertible or voting indebtedness that, subject to the occurrence of any
contingency, exercise or conversion, would be entitled to vote, assuming the
occurrence of such contingency, exercise or conversion) in the election of
directors (or, in the case of an entity that is not a corporation, for the
election of the corresponding managing authority) who control the management and
decision-making authority and policies of a Person.

1.86“Wireless Communications Business” means the wireless customers, brands,
network access rights and other wireless terrestrial telecommunications assets
of DISH and its Affiliates, taken as a whole; provided that “Wireless
Communications Business” shall exclude (x) all wireless terrestrial spectrum
licenses and (y) interests in entities in which (i) all or substantially all of
the wireless terrestrial spectrum licenses are held and (ii) no wireless
customers, brands, network access rights or other wireless terrestrial
telecommunications assets are held.  For avoidance of doubt, the term “wireless
customers” does not include any pay-TV direct broadcast satellite or
over-the-top internet video customers.  

7



--------------------------------------------------------------------------------

2.provision of service Generally; NO INTEGRATION OF SERVICE

2.1Subject to the terms and conditions of this Agreement, T-Mobile will provide
to DISH:

(a)Legacy Network Services under Annex 1 (Legacy Network Services) during the
Legacy Network Service Phase;

(b)the T-Mobile Network Service under Annex 2 (T-Mobile Network Service); and

(c)The MNO Service under Annex 3 (Infrastructure MNO Services).

2.2[***]. Effective as of the Effective Date and thereafter throughout the Term,
DISH may enter into one or more agreements with third parties that allow [***].
Subject to the limitations set forth in this Section 2.2 and the restrictions in
the Transition Services Agreement, DISH will have the right to offer
differentiated pricing, products and services (including post-paid services) and
features under such brands as it may elect in conjunction with the Service.
 This Agreement is not exclusive for T-Mobile, and T-Mobile may engage other
dealers, agents, and other Representatives and T-Mobile and others may directly
compete with DISH in the Territory and elsewhere.    

2.3DISH’s Sale of Service.  

(a)Distribution Partners.  DISH may, in the ordinary course of its business and
subject to Section 2.4, use agents, retailers, distributors and dealers to
directly or indirectly market, sell and solicit orders for the Service under
brands owned by DISH or its wholly owned affiliates to End Users, provided that
the End Users’ Service contract and relationship is with DISH or its wholly
owned affiliates (“Distribution Partners”).  DISH is fully responsible for all
acts and omissions of its Distribution Partners and will require that
Distribution Partners adhere to all terms and conditions of this Agreement. 
Acts or omissions of any Distribution Partner will be deemed acts or omissions
of DISH for purposes of determining whether there has been a breach of this
Agreement.

(b)Personnel.  DISH is fully responsible for all acts and omissions of its
employees and contractors (collectively, “Personnel”) and will require that
Personnel adhere to all terms and conditions of this Agreement.  Any breach by
any Personnel (acting in their capacity as such) of the terms of this Agreement
applicable to DISH including its Personnel (in their capacity as such) will be
considered a breach by DISH.

2.4Branding and Resale Restriction.  DISH and its wholly owned affiliates may
sell or distribute the Service, and will allow Distribution Partners to sell or
distribute the Service (as further described in Section 2.3), [***]. DISH and
its wholly owned affiliates may sell or distribute the Service in a bundle with
any other party’s service so long as [***]. DISH will make all pricing
decisions, control End User Personal Data, and control all billing processes
[***]; provided that such services may be provided in part or whole by T-Mobile
under the direction of DISH pursuant to the Transition Services Agreement.
Subject to the rights expressly granted in the previous sentence, DISH and its
Distribution Partners may not wholesale, sub-distribute or resell the Service or
any component thereof to [***].  Without limiting the foregoing, DISH may not
sell or provide access to the Service to any Person for the purpose of that
Person re-selling or using the Service under such Person’s own brand or pursuant
to a Service contract between the end user and any Person other than DISH.  DISH
and its Distribution Partners may not sell or distribute the Service to End
Users for an End User’s resale or further commercial distribution of the
Service. Notwithstanding anything to the contrary set forth herein, in no event
shall [***].

8



--------------------------------------------------------------------------------

2.5Customer Service and Communications.  Unless DISH is required by applicable
Laws, DISH will not use any T-Mobile Mark or T-Mobile’s name in its End User
materials, including but not limited to DISH’s packaging, marketing, and
promotional materials, coverage maps, End User contracts, SIM Cards, Devices,
the handset display, point of sale materials, or any other products, services,
materials, publicity or other communications without T-Mobile’s prior written
consent, which T-Mobile may withhold in its sole discretion.  “T-Mobile Mark”
means any T-Mobile name, tradename, mark, trademark, service mark, trade dress
(including color), brand, and logo.  DISH will not, directly or indirectly,
[***].  T-Mobile will enable DISH to port Numbers off of the T-Mobile Network.
 DISH will not indicate in its End User agreements that an End User may acquire
a proprietary interest in any Number assigned to it, unless required by
applicable law, and then only to the extent so required.  

3.CUSTOMER CARE.  

3.1Customer Care.  DISH will provide all customer service to its End Users,
including without limitation issues related to (a) the issuance, sale,
adjustment, modification, addition, replenishment, or recharge of any Service,
(b) End User requests, (c) Devices, and (d) standard account maintenance.  DISH
is responsible for the development of the required training materials and tools
to educate customer service resources. DISH may not provide or disclose
T-Mobile’s customer care number to any Person other than an Affiliate for
purposes consistent with this Agreement.  T-Mobile has no obligation to provide
customer care tools to DISH under this Agreement, but, if T-Mobile does, DISH
will not provide access to the customer care tools directly to End Users.  Each
Party will provide to the other contact information for escalation of customer
care support between T-Mobile and DISH.  

3.2Scope.  T-Mobile customer care representatives will use commercially
reasonable efforts to address and respond to DISH representatives that raise End
User issues relating to advanced provisioning, advanced voicemail and
troubleshooting with respect to T-Mobile’s network infrastructure.  For all
other issues, DISH will only use the customer support tools provided by T-Mobile
for submitting such issues to T-Mobile.

4.GOVERNMENT REGULATION, LAWFUL INTERCEPTS, AND 911.

4.1Compliance with Laws and Regulations.  

(a)Each Party represents, warrants, and covenants that, with respect to its
activities in furtherance of or in connection with provision or use of the
Service under this Agreement, it will:

(i)comply in all material respects with all applicable Laws including, but not
limited to, all electronic surveillance Laws, Laws relating to personal
identifiable information, privacy Laws, any and all state public utility
commission registrations, Taxes and Fees, CALEA and implementing rules, the
Communications Act of 1934, as amended, international long distance (i.e.,
“Section 214 authority”), and the FCC implementing rules and orders (e.g., CPNI)
rules, compliance programs, certifications and filings, and

(ii)not negligently cause the other Party to be in material violation of any
applicable Laws.  

(b)DISH is solely responsible for, and accordingly is solely liable for, all
Numbers, including ensuring that all Numbers are assigned, used and disconnected
in accordance with all

9



--------------------------------------------------------------------------------

applicable Laws and industry numbering resource guidelines.  With respect to
Numbers that T-Mobile makes available to DISH, until such time as DISH is
providing services to end users pursuant to Annex 3, T-Mobile will remain the
“Primary Carrier” and DISH will remain the “Intermediate Non-Carrier Entity” as
defined by the regulations of the Federal Communications Commission.  The
Parties shall agree to modifications to this Agreement that are reasonably
necessary to comply with any change in Laws related to its practices.  Each
Party must store all of its subscriber information (including without limitation
call transactional data, call associated data, call identifying data, subscriber
information and subscriber billing records (and including End User Personal Data
with respect to DISH) in the United States.  Each Party may not provide,
authorize, or allow any third party (including Affiliates) to provide any
subscriber information to any non-United States government except as required by
applicable non-United States law and permitted by applicable Law.  Each Party
will ensure that any and all subscriber information is not and will not be
subject to any mandatory foreign destruction laws.  

4.2Subpoenas.  DISH will comply with lawful process.  DISH and T-Mobile will
cooperate in good faith in responding to lawful process in connection with
provision or use of the Service under this Agreement.  T-Mobile is authorized to
act on behalf of DISH in responding to lawful process regarding call-related
information within its custody or control.  T-Mobile will only be responsible
for responding to lawful process with respect to call-related information to the
extent within its custody and control (i.e., DISH does not have the
information).  DISH is responsible for responding to all subpoenas for
information beyond T-Mobile’s obligation set forth in the preceding sentence.
DISH will give T-Mobile a toll-free telephone contact number that will be
available at all times (24/7/365) to which T-Mobile may refer subpoena requests
for End User information and call-related information that T-Mobile does not
have.

4.3Lawful Intercepts.  Each Party agrees to cooperate with the other regarding
government requests for lawful intercepts of an End User pursuant to a valid
court order.  T-Mobile shall provide a lawful intercept compliance solution for
the Service that satisfies the lawful intercept capability and capacity
obligations of T-Mobile and DISH under CALEA.  T-Mobile may set, and DISH will
communicate to the applicable Governmental Authority, a commercially reasonable
fee for the purpose of recovering the costs of an intercept (“Intercept Fee”),
provided that in any event T-Mobile shall comply with CALEA for the Service if
required by Law.  T-Mobile has the right to directly bill the Governmental
Authority seeking the lawful intercept for the Intercept Fee. DISH is not
entitled to any portion of the Intercept Fee.  T-Mobile is authorized to act on
behalf of DISH in responding to requests for lawful intercepts with regard to
End Users, provided that T-Mobile provides prior written notice of such lawful
intercepts as permitted by applicable Law.  

4.4911 Calls.  T-Mobile will reply to requests from 911 calling centers relating
to End Users in substantially the same manner as it does for calls relating to
its own subscribers, and will provide calling and location information, to the
extent that it is available to T-Mobile, consistent with its internal practices
relating to 911 calls.  T-Mobile is hereby authorized to act on behalf of DISH
in responding to 911 public safety answering points with regard to End Users.
 DISH understands and agrees that 911 calls while Roaming may be handled by the
Roaming Carrier.  This Section 4.4 does not apply in connection with the Service
provided under Annex 3.

4.5

Targeting and Use of End User Personal Data. During and after the Term, [***].

5.FEES, PAYMENT, REPORTING, TAXES.

5.1Payment Obligations.  As more fully described in this Section 5, DISH is
solely responsible for the payment of all fees, charges and other amounts as set
forth in this Agreement including, but not

10



--------------------------------------------------------------------------------

limited to, all Service access and usage with respect to any Service including
without limitation all amounts related to Fraudulent Usage (as defined in the
applicable Annex).

5.2Schedule of Service Rates, Charges, Fees and Other Amounts.  In consideration
for the Service to be provided in this Agreement, DISH will pay T-Mobile the
amounts for Service set forth in Annex 4 (Pricing) of this Agreement.

5.3Calculation for Service.  T-Mobile will calculate the volume of Service used
by End Users in accordance with the applicable procedures set forth in Annex 4.

5.4Invoice and Billing.

(a)Invoice. 

(i)Within 30 days after the end of each Billing Cycle, T-Mobile will provide
DISH with a summary invoice (the “Invoice”) of the charges, fees, deposits, and
other amounts owed to T-Mobile, except that any delay on the part of T-Mobile in
sending out any Invoice will not relieve DISH of the obligation to pay the
amounts reflected in the Invoice when received.  DISH will pay T-Mobile the
amounts set forth in each Invoice within 60 days after the date of receipt of
the electronic Invoice.  T-Mobile represents that as of the Effective Date, it
does not provide any other mobile virtual network operator Customer payment
terms that are longer than the foregoing. [***]. Nothing in this Agreement will
affect T-Mobile's right to amend, modify, change or otherwise update its Billing
Cycle or billing systems.

(b)Disputes.  DISH must notify T-Mobile of any disputed Invoice amounts within
30 days after receipt of the Invoice, and the Parties will work in good faith to
expeditiously resolve any dispute.  Regardless of any notations that may
accompany any payment, T-Mobile’s acceptance of any payment will not be deemed a
waiver of any disputed amounts or Invoices.  If there is a dispute over any
Invoice, DISH will nevertheless promptly remit to T-Mobile the full amount of
the Invoice.  DISH expressly acknowledges that some charges incurred in a
Billing Cycle may not appear on the Invoice for the Billing Cycle and that the
charges will appear on subsequent Invoices.  DISH is responsible for payment of
any and all charges that are delayed or appear on any subsequent Invoice(s) for
fees incurred within 180 days before the Invoice date.  [***].  

5.5Taxes and Governmental Fees.  

(a)T-Mobile: (i) will [***]. Notwithstanding anything to the contrary contained
in this Agreement, [***].  

(b)DISH, in its sole discretion, will utilize the best information available to
it to determine the correct situs for Taxes and Fees applicable to Service
purchased by DISH under this Agreement.

(c)T-Mobile and DISH agree and acknowledge that, under this Agreement, DISH is
purchasing Service for resale to DISH’s End Users and that DISH has an
obligation to ensure that any necessary resale certificate is valid and has been
provided to T-Mobile.  Any resale certificate provided will only apply to Taxes
and Fees incurred after the date T-Mobile receives the certificate.  If the
certificate is later found to be invalid by a governmental entity (“Invalidated
Evidence”) where the certificate was used to avoid the payment of any Taxes and
Fees by DISH, then DISH is responsible for, and will promptly

11



--------------------------------------------------------------------------------

remit to T-Mobile or the applicable governmental entity, all tax, interest and
penalties levied or imposed upon T-Mobile due to the Invalidated Evidence.  If
(i) DISH does not provide or maintain a valid certificate, or (ii) a certificate
is not applicable in a particular jurisdiction, T-Mobile may invoice DISH and
DISH will remit, all taxes applicable in that jurisdiction with respect to the
transactions or payments contemplated under this Agreement. DISH agrees that it
will provide any governmental forms or documentation that T-Mobile may require
to satisfy its federal, state or local governmental reporting requirements.  

(d)If DISH believes it is exempt from any tax, regulatory fee, or charge for any
reason other than on the basis of a resale exemption, DISH will provide T-Mobile
with appropriate documentation evidencing the claimed exemption and T-Mobile
will exempt DISH to the extent that T-Mobile is satisfied in its reasonable
discretion that the exemption is in accordance with applicable law.  T-Mobile
will provide an explanation of the computation of Taxes and Fees due from DISH
promptly after DISH’s request. If T-Mobile becomes aware that any Taxes and Fees
were incorrectly or erroneously collected from DISH, upon confirmation of the
amount and period involved and subject to an open statute of limitations,
T-Mobile will notify DISH and will promptly refund or credit DISH the
incorrectly or erroneously collected Taxes and Fees.  T-Mobile and DISH will
work cooperatively to take reasonable steps to minimize Taxes and Fees in
accordance with all relevant laws, regulations and judicial decisions.
(e)DISH is also responsible for determining, billing and remitting the [***].

(f)All payments made by DISH under this Agreement will be made without any
deduction or withholding for or on account of any taxes or regulatory charges or
fees imposed by any taxing or Governmental Authority of any country or state
unless DISH is or was required by Law to make any such deduction or withholding.

5.6Audits

(a)T-Mobile may cause an independent third party auditor selected by DISH and
reasonably acceptable to T-Mobile (an “Auditor”) to audit the books, and records
of T-Mobile to the extent necessary to determine T-Mobile’s compliance with this
Agreement with respect to the amounts paid or payable pursuant to Annex 4.  The
Parties agree that the “big four” accounting firms will be reasonably acceptable
to T-Mobile.  DISH shall have the right to cause an Auditor to audit the books
and records of T-Mobile once in any twelve-month period during the period that
T-Mobile is obligated to provide the Service.  DISH shall also have the right to
cause an Auditor to audit the books and records of T-Mobile pertaining to the
Service within twelve months after the final payment is made by DISH to T-Mobile
pursuant to this Agreement.  

(b)Any audit shall be conducted during regular business hours and in a manner
that complies with the building and security requirements of T-Mobile.  Such
audits shall not interfere unreasonably with the operations of T-Mobile.  DISH
shall provide notice to T-Mobile not less than 30 calendar days prior to the
commencement of the audit and shall specify the date on which the audit will
commence.  DISH shall pay the costs of conducting such audit, including the
reasonable out-of-pocket costs of T-Mobile and its Affiliates for cooperating
with such audit, unless the results of an audit reasonably indicate an
overpayment by DISH of 5% or more, in which case T-Mobile shall pay the
reasonable out-of-pocket costs of DISH up to the amount of the overpayment.  If
an audit reveals that DISH has overpaid T-Mobile by any amounts, T-Mobile shall
pay to DISH the amount of such overpayment,

12



--------------------------------------------------------------------------------

without set-off or deduction.  If an audit reveals that DISH has underpaid
T-Mobile by any amounts, DISH shall pay to T-Mobile the amount of such
underpayment, without set-off or deduction.

(c)Prior to any audit conducted pursuant to this Section 5.6, DISH shall cause
the Auditor to enter into an agreement reasonably acceptable to T-Mobile that
prohibits the Auditor from disclosing certain specified information in the books
and records to DISH or any of its Affiliates or any of its or their
Representatives other than in summary form and other than as may be reasonably
required to provide DISH with information necessary to demonstrate the amount of
any underpayment or overpayment.  T-Mobile shall be named an intended third
party beneficiary of such agreement with a right to directly enforce its terms.
 

5.7

[***]. T-Mobile represents and warrants that, as of the Effective Date, [***].

6.TERM AND TERMINATION.

6.1Term.  Subject to the rights of termination set forth in this Section 6 and
in Section 12.3, and to the terms of Section 12.8, the term of this Agreement
will begin on the Effective Date and will continue until the seventh anniversary
of the Effective Date (the “Term”).  

6.2Termination for Cause.  

(a)Upon 30 days prior written notice to the other Party, a Party may terminate
this Agreement for cause upon Default by the other Party as specified in this
Section 6.2(a), provided that such other Party has not cured (or commenced to
cure with respect to Defaults that are not reasonably capable of cure within 30
days, in which case the Default must be cured within 15 more days for a total of
45 days) the Default during the 30 or 45 day period, whichever is applicable,
after the date of the notice. “Default” means and includes each of the following
under this Agreement:

(i)the material violation or breach of any FCC rule or regulation in connection
with the Service, which violation or breach has a material adverse effect on the
non-breaching Party; or

(ii)the material violation or breach of any other Law or other requirement of a
governmental entity in connection with the Service, which violation or breach
has a material adverse effect on the other Party.

(b)Suspension Default.  T-Mobile may suspend DISH’s access to the Service
Transaction Gateway to [***] (provided that DISH may continue to access the
Service Transaction Gateway to support [***]) and T-Mobile may [***] in the
event there is a Suspension Default by DISH that has not been cured within [***]
days from the date of the Suspension Default, where a “Suspension Default” means
a [***].  T-Mobile may suspend DISH’s access to the Service Transaction Gateway
[***].  Once the Suspension Default or [***] has been cured, T-Mobile will
restore any previously suspended access to the Service Transaction Gateway.

6.3Termination Upon Mutual Agreement.  The Parties may agree by mutual written
agreement to terminate this Agreement.

6.4Survival of Obligations.  The following sections will survive any termination
or expiration of this Agreement: Sections 1, 5.5, 5.6, 6.4, 6.5, 7, 9, 10, 11,
12 and 13.  Termination or expiration of this

13



--------------------------------------------------------------------------------

Agreement will not release either Party from any liability that has already
accrued to the other Party at the time of termination or expiration or that
thereafter may accrue with respect to any act or omission prior to termination
or expiration, or from any obligation that is stated in this Agreement to
survive termination or expiration.  

6.5Post Termination/Expiration Obligations.  Upon termination or expiration of
the Agreement for any reason:

(a)DISH will promptly cease production of any new promotional materials and
marketing campaigns related solely to the Service;

(b)DISH will promptly discontinue the activation of new End Users; provided that
all activations of End Users that occur within five business days following the
termination or expiration date will be deemed to have occurred prior to such
termination or expiration; and

(c)DISH will remain solely responsible for its obligations to Distribution
Partners and End Users and for all charges incurred by DISH or its End Users for
the Service, including any charges incurred after the date of expiration or
termination.  

(d)Except for T-Mobile’s termination of this Agreement for cause pursuant to
Section 6.2, in which case T-Mobile is not obligated to provide any post
termination assistance, upon expiration or termination of this Agreement, unless
DISH has provided T-Mobile written notice that it intends to exit and
discontinue its operations at least 180 days before the end of the Term, it will
be assumed by both Parties that DISH will continue its operations for its
existing End Users at such time, and T-Mobile and DISH will cooperate solely as
necessary to enable existing End Users to continue the Service (including the
ability for such existing End Users to purchase additional Service) with minimal
disruption. DISH is solely responsible for compliance with any and all federal,
state, and local regulatory compliance obligations Laws relating to notices of
cessation or suspension of Service to End Users.

7.INTELLECTUAL PROPERTY RIGHTS.

7.1Ownership of Equipment and Service. DISH acknowledges that the Facilities and
Service involve valuable Intellectual Property Rights of T-Mobile and its
licensors.  As between DISH and T-Mobile, T-Mobile retains all right, title, and
interest in and to the Facilities and the Service, and no title to or ownership
of any Intellectual Property Rights associated with any Facilities or Service
are transferred to DISH or any End User under this Agreement.

7.2Protection of T-Mobile Rights.  DISH will promptly notify T-Mobile of any
infringement, misappropriation, or violation of any Intellectual Property Rights
of T-Mobile or the licensor) of the T-Mobile Mark that comes to DISH's attention
and that is related to performance under this Agreement.  Nothing set forth
herein may be construed as a license from T-Mobile to use any T-Mobile
Intellectual Property Rights, including but not limited to T-Mobile Marks, to
DISH or any Distribution Partner. DISH will not and DISH will ensure that its
Distribution Partners will not adopt or use any Marks that are identical or
confusingly similar to T-Mobile Marks in connection with activities under this
Agreement.  DISH will not and DISH will use commercially reasonable efforts to
ensure that its Distribution Partners will not infringe or violate any
Intellectual Property Rights of T-Mobile in connection with activities under
this Agreement, and will use its commercially reasonable efforts to preserve and
protect T-Mobile's and its licensor's interest (with respect to the T-Mobile
Mark) in their respective Intellectual Property Rights.  In the event of any

14



--------------------------------------------------------------------------------

infringement, misappropriation or violation by or resulting from the activities
of DISH or any of its officers, employees, agents, Distribution Partners,
contractors, End Users, or Representatives, DISH will promptly report the
infringement, misappropriation, or violation to T-Mobile and T-Mobile will take
all steps T-Mobile deems reasonably necessary to terminate the infringement,
misappropriation or violation.  T-Mobile or its designee will have exclusive
control over the prosecution and settlement of any legal Proceeding to enforce,
to recover damages on account of any infringement, misappropriation or
violation, and to defend any of its or its licensor's Intellectual Property
Rights.  Without limiting the generality of the foregoing, DISH will: (a)
provide such assistance related to the Proceeding as T-Mobile may reasonably
request; and (b) reasonably assist T-Mobile in enforcing any settlement or order
made in connection with the Proceeding; provided that T-Mobile will reimburse
the expenses reasonably incurred by DISH to provide the assistance in accordance
with T-Mobile's requests for the assistance.

8.CYBERSECURITY

8.1Vulnerability Management.  In T-Mobile’s performance of the Services,
T-Mobile will employ industry standard tools and practices to identify and
remediate vulnerabilities or weaknesses in the Facilities or the T-Mobile
network software.  T-Mobile will provide or cause to be provided documentation
of T-Mobile’s patch management program(s) and update process(es), which will
include such T-Mobile: (i) method(s) or recommendation(s) for how the integrity
of a patch is to be validated by DISH and (ii) approach(es) and capability or
capabilities to remediate newly reported zero-day vulnerabilities.  T-Mobile
will make commercially reasonable efforts to ensure that any software
incorporated into, or intended to be incorporated into, the Service includes all
known available updates and all known available patches for the remediation of
any and all known vulnerabilities or weaknesses; provided that with respect to
remediation of vulnerabilities and weaknesses: (a) at the time of delivery
T-Mobile will make commercially reasonable efforts to ensure that such software
includes all available updates and patches for the remediation of all then known
critical and high priority vulnerabilities and weaknesses with such remediation
subject to approval by DISH and (b) T-Mobile will make commercially reasonable
efforts to provide a report on all then known vulnerabilities and weaknesses and
a plan for prioritization and remediation thereof with such remediation subject
to approval by DISH.  

8.2Software Logs.  T-Mobile will make commercially reasonable efforts to
maintain, at all times during which the Service is provided, accurate and
complete logs of all software updates and software versions and software
releases related to any software required for DISH or any End User to receive
the Service.  Such logs will be available for audit by DISH upon request, and
T-Mobile will make such logs available as soon as reasonably practicable.  In
the event that such logs do not provide sufficient information or detail for any
purposes related to DISH’s cybersecurity audits, T-Mobile will cooperate and
provide such further relevant information as reasonably requested by DISH and
will permit a third party designated by DISH, to inspect T-Mobile’s records
related to any such software.  

8.3Inappropriate Data Collection.  T-Mobile represents, warrants, covenants and
agrees that at no time during the Term will T-Mobile, its wholly owned
subsidiaries, subcontractors or vendors directly or indirectly (though the
Facilities or any required T-Mobile network software) engage in any collection,
use, distribution or storage by T-Mobile or its wholly-owned subsidiaries or
subcontractors of any End User Personal Data that is not (i) authorized by DISH
and required for performance under this Agreement or (ii) required by Law (which
in such case, T-Mobile shall provide DISH as much advance reasonable notice as
permitted by such Law, if any).

15



--------------------------------------------------------------------------------

8.4Receipt, Processing and Storage of DISH Personal Data.  At all times during
the Term (or at any time that T-Mobile is in receipt of any End User Personal
Data as a result of its current or prior performance of the Service) T-Mobile
will process, store, and transmit, as applicable, any End User Personal Data in
its possession or control in accordance with T-Mobile’s information security
policies as they may be updated from time to time.  T-Mobile’s information
security policies will be designed to secure, protect, transmit, and dispose of
such End User Personal Data in accordance with industry best practices, and to
comply with all applicable laws.  Additionally, T-Mobile acknowledges and agrees
that the FCC has issued rules and orders relating to the access, use and
safeguarding of CPNI (the “CPNI Rules”) and in the event any End User Personal
Data received by T-Mobile constitutes CPNI then T-Mobile will fully comply with
the CPNI Rules in addition to the other requirements set forth in this Section
8.4.

8.5Security Breach. In the event of any security breach then the Party who
discovers the security breach will immediately notify the other Party of such
security breach.  T-Mobile covenants to: (i) conduct a review to determine the
cause of the security breach and (ii) provide DISH with a written report
describing in reasonable detail the cause of the security breach.  To the extent
the security breach is a result of a failure of the Facilities or T-Mobile
network software, T-Mobile will: (a) take all reasonable actions designed to
prevent future security breaches arising from the same or similar failures, and
describe such actions to DISH in writing; and (b) cooperate with DISH in
carrying any associated damage mitigation efforts.  For the avoidance of doubt,
T-Mobile’s compliance with the terms and conditions of this Section 8.5 will not
relieve T-Mobile of any of its obligations under any provision of this
Agreement.

8.6Independent Auditing and Verification.  Notwithstanding anything to the
contrary in this Agreement, DISH reserves the right to establish an independent
auditing or verification system or to implement a cyber risk management plan,
whether alone or in collaboration with any Person or Persons (expressly
including any governmental authority), pursuant to which any such Person or
Persons designated by DISH, together with or independently from DISH, may audit
or verify at DISH’s expense in a manner that does not interfere with T-Mobile’s
operations or the T-Mobile network, and no more frequently than once in any
calendar year, that any processes or policies that T-Mobile implements or
effects in furtherance of this Section 8 comply in all material respects with
this Agreement and applicable Law.  In the event that DISH establishes such a
system or plan, T-Mobile will cooperate fully and in good faith with DISH and
any other such Person in the implementation of such system or plan. T-Mobile’s
cooperation under this Section 8.6 will be conditioned upon T-Mobile’s
determination that such system or plan does not give rise to an unreasonable
risk of breach of security or confidentiality, and that T-Mobile’s cooperation
is either commercially reasonable or T-Mobile’s expenses related to its
cooperation are paid by DISH.  In addition, if T-Mobile receives a cyber risk
management report from an independent auditing entity, which report identifies a
material risk that affects T-Mobile’s provision of the Service to DISH under
this Agreement, T-Mobile will notify DISH of the material risk that has been
identified as a cyber risk.

9.CONFIDENTIALITY.

9.1Confidential Information.  

(a)“Confidential Information” means all information of or relating to either
Party (whether of a business, technical or other nature) that the other Party
knows or reasonably should know to be confidential or proprietary.  Without
limiting the generality of the foregoing, “Confidential Information" includes
all information not generally known to the public that relates to the business,
technology, finances, budgets, projections, proposals, practices

16



--------------------------------------------------------------------------------

of either Party, including, without limitation, End User Personal Data, the
existence or terms of this Agreement, and all information relating to either
Party’s business plans and proposals, marketing plans and proposals, technical
plans and proposals, research and development, and pricing plans, and the
relationship between the Parties, including its existence.  Any and all media
(whether written, film, tape, optical, magnetic, opto-magnetic or otherwise)
embodying any of the information described above are also Confidential
Information.  All Confidential Information of a Party will be considered trade
secrets of that Party and will be entitled to all protections given by Law to
trade secrets.

(b)Confidential Information does not include information that: (i) was in or
entered the public domain through no fault of the receiving Party; (ii) the
receiving Party can show, by written evidence, was rightfully in the receiving
Party’s possession without any obligation of confidentiality prior to receipt
thereof from the disclosing Party; (iii) is disclosed to receiving Party by a
Person other than the disclosing Party who was legally entitled at the time of
disclosure to make the disclosure without breach of any obligation of
confidentiality; (iv) is required to be disclosed by applicable Laws (but only
to the extent required to be disclosed); or (v) is independently developed by
the receiving Party without reference to any Confidential Information of the
disclosing Party.  Nothing in this Agreement will be construed to restrict
T-Mobile’s right to collect and analyze data regarding activity on the T-Mobile
Network and, other than expressly set forth in this Agreement, T-Mobile will be
under no obligation to share such data or the outcome of its independent
analysis with DISH.

9.2Non-Disclosure of Confidential Information.  During the Term and at all times
thereafter, both Parties and their respective employees and contractors may not
directly or indirectly (a) use any Confidential Information for any purpose
other than that for which it is used or disclosed under the terms of this
Agreement; (b) disclose to any Person any Confidential Information of the other
Party or in any other way publicly or privately disseminate the Confidential
Information (except that the Parties may disclose Confidential Information in
connection with any reports made to a Governmental Authority to the extent that
such Confidential Information is required to be provided in such reports) or (c)
assist, authorize or encourage anyone else to use, disclose, or disseminate any
Confidential Information of the other Party.  The Parties will: (i) hold all
Confidential Information in confidence using the same degree of care that the
Party uses to protect its own confidential and proprietary information (but in
no event less than reasonable care); (ii) use the Confidential Information only
for the purpose of performing obligations under this Agreement; (iii) reproduce
any Confidential Information only to the extent necessary to perform its
obligations; (iv) restrict disclosure of and access to the Confidential
Information only to those employees and contractors who are directly concerned
with, and who agree to maintain the confidentiality of, the Confidential
Information; and (v) take all precautions necessary and appropriate to guard the
confidentiality of the Confidential Information, including informing employees
and contractors who handle the information that it is confidential and not to be
disclosed to others.  Upon termination of this Agreement, both Parties will
promptly return or destroy, at the election of the disclosing Party, all
Confidential Information of the disclosing Party in its (or its employees’ or
contractors’) possession or control (including all originals and copies of all
or any portion of any Confidential Information).  Each Party is responsible for
ensuring compliance with this Section 9.2 by all of its employees and
Representatives.  Any conduct violating the provisions of this Section 9.2 will
constitute a material breach of this Agreement.

17



--------------------------------------------------------------------------------

10.WARRANTIES; DISCLAIMER.

10.1Mutual Representations and Warranties.  DISH represents and warrants to
T-Mobile, and T-Mobile represents and warrants to DISH, that (i) it is a legal
entity duly organized, validly existing and in good standing under the Laws of
its jurisdiction of organization and has all governmental licenses,
authorizations, permits, consents and approvals required to carry on its
business as now conducted; (ii) it has the power and authority to execute and
deliver this Agreement and perform its obligations hereunder and activities
contemplated hereby; (iii) it is duly qualified as a foreign entity and is in
good standing in each jurisdiction where such qualification is required, except
for those jurisdictions where the failure to be so qualified would not,
individually or in the aggregate, have a material adverse effect on its ability
to fulfill its obligations hereunder; (iv) this Agreement constitutes a valid
and binding obligations on it, enforceable against it in accordance with its
terms (except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent transfer and similar laws of
general applicability relating to or effecting creditors’ rights or by general
equity principles); (v) from the date of the Purchase Agreement through the
Closing Date of the Purchase Agreement, DISH has taken no action that would have
constituted a Restricted Transfer pursuant to Section 12.7 or a Change of
Control pursuant to Section 12.8 had those provisions been in effect during that
period of time; and (vi) the execution, delivery and performance of this
Agreement will not conflict with, violate or result in a breach of the “FCC MNSA
Approval” (as defined in the Purchase Agreement).

10.2WARRANTY DISCLAIMER.  EXCEPT AS EXPRESSLY STATED HEREIN, NEITHER PARTY OR
ITS AFFILIATES MAKE ANY EXPRESS WARRANTIES, AND EACH PARTY HEREBY DISCLAIMS ALL
IMPLIED WARRANTIES, TO THE OTHER PARTY OR ANY THIRD PARTY, INCLUDING, WITHOUT
LIMITATION, WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR USE OR
PURPOSE, NON-INFRINGEMENT, TITLE, AND QUIET ENJOYMENT.  EXCEPT AS OTHERWISE
EXPRESSLY STATED HEREIN, T-MOBILE PROVIDES THE SERVICE (INCLUDING ALL ROAMING
AND OTHER SERVICES) AND THE FACILITIES “AS IS” AND “WHERE IS.”  T-Mobile does
not guarantee that all Equipment will work correctly (or at all) with the
T-Mobile Network OR the Service, and except as specifiCally provided in this
agreement T-MOBILE will have no liability or responsibility for interoperability
between Equipment and the T-Mobile Network OR Service. DISH acknowledges that
T-Mobile will have no liability except as expressly provided in this Agreement
or in the event of gross negligence or willful misconduct for any failure,
defects, malfunctions or errors in the Facilities or for the provision of
Service to DISH or its End Users.

11.INDEMNITIES.

11.1General Indemnification.  Each Party hereto will defend, indemnify and hold
harmless (in such capacity, the “Indemnifying Party”) the other Party, its
Affiliates and it and their respective former, current and future officers,
directors, employees, agents, contractors, successors and assigns (collectively,
“Indemnified Parties”), from and against all third party (including Customers,
Distribution Partners, End Users and Roaming Carriers) claims, costs,
liabilities, damages and expenses of every kind, including court costs, and
reasonable and documented attorneys’ and expert witness fees incurred as a
result of all third party claims, demands, actions, suits, arbitrations,
assessments, adjustments or other Proceedings (collectively, “Claims”)
(i) arising from a material breach of this Agreement by the Indemnifying Party;
(ii) alleging that

18



--------------------------------------------------------------------------------

any Equipment (excluding any Facilities) developed, used or sold by the
Indemnifying Party (or its Distribution Partners, in the case of DISH) in
conjunction with the Service infringes the Intellectual Property Rights of
another Person; or (iii) arising out of advertisements, promotional, or other
marketing materials developed or used by the Indemnifying Party (or its
Distribution Partners, in the case of DISH) (with respect to each of clauses (i)
through (iii) above, except if and to the extent such Claims arise out of or
with respect to any willful misconduct, gross negligence or breach of this
Agreement by any Indemnified Party of the Party seeking indemnification under
this Section 11.1).  

11.2Each Indemnified Party will promptly notify the Indemnifying Party of any
Claim to which these indemnification obligations may apply.  Failure to provide
prompt notice will not relieve the Indemnifying Party of its obligation to
indemnify, except and solely to the extent that the Indemnifying Party is
actually prejudiced by such Indemnified Party’s failure to provide prompt
notice. Subject to the following sentence, upon receiving notice of a Claim, the
Indemnifying Party will assume the defense of the Claim, employ counsel
reasonably acceptable to the Indemnified Party, and contest, pay, or settle the
Claim as it may determine, except that the Indemnifying Party will not enter
into any settlement that adversely affects the Indemnified Parties’ rights or
interests without the prior written consent of such Indemnified Parties, which
consent will not be unreasonably withheld.  Notwithstanding the preceding
sentence, an Indemnified Party is entitled to defend a Claim through counsel of
its own choosing without the participation of the Indemnifying Party and at the
Indemnifying Party’s expense, if: (i) the Indemnifying Party fails or refuses to
defend the Claim on or before the 15th business day after such Indemnified Party
has given written notice pursuant to this section or (ii) representation of DISH
and T-Mobile by the same counsel has the potential to constitute a conflict of
interest.  Each Indemnified Party will provide reasonable cooperation to the
Indemnifying Party in connection with the defense or settlement of any Claim.
 At its own expense, each Indemnified Party will be entitled to participate in
the defense of any Claim.

11.3LIMITATION OF LIABILITY.  EXCEPT FOR DAMAGES ARISING FROM (I) A BREACH OF
SECTION 4.5 (TARGETING AND USE OF END USER PERSONAL DATA), SECTION 2.1(E) OF
ANNEX 1 (NONDISCRIMINATION), SECTION 2.5 OF ANNEX 2 (NONDISCRIMINATION), WHICH
WILL BE SUBJECT TO SECTION 11.4; OR (II) A BREACH OF SECTION 8
(CONFIDENTIALITY), GROSS NEGLIGENCE OR INTENTIONALLY WRONGFUL ACTS OR OMISSIONS,
OR A PARTY’S INDEMNIFICATION OBLIGATIONS IN THIS AGREEMENT (BUT, AS IT RELATES
TO THE INDEMNIFICATION OBLIGATIONS IN THIS AGREEMENT, ONLY WITH RESPECT TO
DAMAGES AWARDED IN RESPECT OF CLAIMS OF OR AMOUNTS OTHERWISE PAID TO THIRD
PARTIES), IN NO EVENT WILL EITHER PARTY BE LIABLE FOR INDIRECT, INCIDENTAL,
SPECIAL, CONSEQUENTIAL, OR PUNITIVE DAMAGES, INCLUDING, BUT NOT LIMITED TO, LOST
REVENUE OR PROFITS, IN CONNECTION WITH THIS AGREEMENT OR ITS BREACH, OR ARISING
FROM THE RELATIONSHIP OF THE PARTIES OR THE CONDUCT OF BUSINESS BETWEEN THEM,
EVEN IF A PARTY WAS ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.  

11.4T-MOBILE MAY BE LIABLE FOR INDIRECT, INCIDENTAL, SPECIAL, CONSEQUENTIAL, OR
PUNITIVE DAMAGES IN AN AGGREGATE AMOUNT NOT TO EXCEED [***] ARISING FROM
T-MOBILE’S [***], ONLY IN THE EVENT THAT T-MOBILE’S BREACH OF ANY OF THE
FOREGOING CONTINUES AFTER [***] FOLLOWING T-MOBILE’S RECEIPT OF DISH’S WRITTEN
NOTICE TO T-MOBILE SPECIFYING SUCH BREACH.  NOTHING HEREIN SHALL RESTRICT DISH’S
ABILITY TO SEEK INJUNCTIVE RELIEF IN ACCORDANCE WITH SECTION 12.15.

19



--------------------------------------------------------------------------------

12.GENERAL PROVISIONS.

12.1Notices.  All notices and other communications under this Agreement will be
given in writing (email sufficient) and be deemed to have been duly given and
effective:

(a)upon receipt if delivered in person, via United States mail or via national
overnight express delivery service; or

(b)upon sending if delivered via fax copy (but only if the sending Party
receives written confirmation of the successful transmission thereof) or via
email (but only if the sending Party, on or before the date that is one (1)
business day following the date on which it sends such notice by email, also
sends a copy of such notice by one of the other, non-email methods permitted
under this Section).

Either Party may change the following contact information upon written notice to
the other Party.

Notices are to be delivered or transmitted to:



If to DISH:

Attention:  Chief Operating Officer

DISH Purchasing Corporation

9601 South Meridian Blvd.

Englewood, Colorado 80112

Email: [***]

Fax: [***]

With a copy to:



Legal Department – General Counsel

DISH Network Corporation

9601 South Meridian Blvd.

Englewood, Colorado 80112

Email: [***]



And a copy to:



Legal Department – Head of Prepaid Wireless

DISH Network Corporation

9601 South Meridian Blvd.

Englewood, Colorado 80112



If to T-Mobile:

Vice President – Wholesale

T-Mobile USA, Inc.

12920 S.E. 38th Street Bellevue, Washington  98006

Email: [***]

Fax: [***]



With a copy to:



Legal Department – General Counsel

T-Mobile USA, Inc.

20



--------------------------------------------------------------------------------

12920 S.E. 38th Street

Bellevue, Washington  98006

Email: [***]

Fax: [***]



12.2Insurance.  Each Party will maintain, at its cost, a program of insurance
against liability and other risks associated with its activities and obligations
under this Agreement, in such amounts, subject to such deductibles and on such
terms as are appropriate in such Party’s sole discretion for the activities to
be conducted by it under this Agreement.  All insurance required by this Section
12.2 will be maintained for at least three (3) years after the Term.

12.3Force Majeure.  Either Party’s performance, except for payment obligations,
under this Agreement will be excused if the non-performance is due to factors
outside the Party’s control, such as riots; Governmental Orders; epidemics; acts
of civil or military authority; war; terrorism; adoption of Laws after the
Effective Date that prevents a Party’s performance under this Agreement; acts of
God; civil commotion; or acts of nature for the period of time that the force
majeure condition exists; provided, however, that if a Party’s non-performance
due to a force majeure condition continues for more than 60 consecutive days,
the Party whose performance is not impaired by the force majeure condition may
terminate this Agreement upon written notice to the Party whose performance is
being excused.

12.4Entire Agreement; Conflicts. Each Party represents and warrants to the other
Party that the execution and performance of this Agreement does not and will not
violate any other contract or obligation to which such Party is a party,
including terms relating to covenants not to discriminate and confidentiality
covenants.  Neither Party will disclose to the other Party hereto, or use or
induce such other Party to use, any proprietary information or trade secrets of
any other person, association or entity.  This Agreement and its Schedules and
Annexes will be interpreted and enforced in connection with and in consideration
of the Purchase Agreement, the Ancillary Agreements (as defined in the Purchase
Agreement) and the letter dated May 20, 2019 to the Federal Communications
Commission regarding applications of T-Mobile and Sprint for Consent to Transfer
Control of Licenses and Authorizations; WT Docket No. 18-197. Notwithstanding
the foregoing, this Agreement and its Schedules and Annexes constitute the
entire agreement and understanding between T-Mobile and DISH with respect to the
subject matter herein and supersede all offers, negotiations and other
agreements concerning the Service.  Neither Party is not relying on any oral or
written representations or warranties from the other Party, including, but not
limited to, any representation or warranty as to the nature of competition or
the results or effect of any advertising.  No course of dealing, course of
performance, or usage of trade may be invoked by DISH to modify or supplement in
any way the terms and conditions of this Agreement.  In the event of a conflict
between the terms of this Agreement, any schedule or exhibit hereto, the
Purchase Agreement, or the Transition Services Agreement not resolved on the
face of the relevant documents, the following order of precedence will apply,
but solely with respect to the provision of Service under this Agreement: (i)
the applicable schedule or exhibit, (ii) the body of this Agreement, (iii) the
Transition Services Agreement, and (iv) the Purchase Agreement.

12.5Relationship, Authority and Representations.  Nothing in this Agreement
creates or will be construed or implied to create a relationship of partners,
agency, joint venture, or employer and employee. DISH is not authorized to act
as an agent for or legal representative of T-Mobile, and does not have authority
to assume or create any obligation on behalf of, in the name of, or that will be
binding upon T-Mobile.  All sales by DISH will be in its own name and for its
own account.  No provision of this Agreement will be construed as vesting in
DISH any control whatsoever in any Facilities or operations of T-Mobile or its
Affiliates or any other wireless carrier.  DISH will not

21



--------------------------------------------------------------------------------

represent itself as a federal or state certified licensee for operation of
Service in the Territory unless otherwise so authorized by the appropriate
authority, agency or entity.

12.6Remedies Cumulative.  The rights and remedies expressly provided in this
Agreement are cumulative and not exclusive of any rights or remedies that a
Party would otherwise have.

12.7Assignment.  Without DISH’s prior written approval, in DISH’s sole
discretion, T-Mobile may not assign or otherwise transfer its rights or
obligations under this Agreement, in whole or in part, by operation of law or
otherwise, including without limitation in connection with a sale, spin-off or
other disposition of any line of business, entity or assets (each, a “Transfer”,
which term shall, for the avoidance of doubt, exclude any transfer, extension of
benefits or delegation of duties in connection with the use of contractors,
consultants, distributors and similar arrangements); provided that T-Mobile may
Transfer its rights and obligations under this Agreement in whole but not in
part, by operation of law or otherwise, to any Affiliate of T-Mobile or in
connection with a Change of Control of T-Mobile, without DISH’s prior approval,
in T-Mobile’s sole discretion.  At least 30 days prior to any Transfer by
T-Mobile, T-Mobile shall provide written notice to DISH of such Transfer and the
identity of the applicable transferee and shall indicate whether such transferee
is an Affiliate of T-Mobile or such Transfer is in connection with a Change of
Control of T-Mobile. Without T-Mobile’s prior written approval, in T-Mobile’s
sole discretion, DISH may not Transfer its rights or obligations under this
Agreement, in whole or in part, to any Person, except (A) to the applicable
transferee in connection with any Transaction also involving the Transfer of all
or substantially all of the Wireless Communications Business (it being
understood that the foregoing shall not limit the application of Section 12.8 to
such Transfer); or (B) to any Person in respect of which a Permitted Owner (and
not a Restricted Owner) beneficially owns more than 50% of the Voting Power in
connection with an internal reorganization (e.g., delegation to a subsidiary of
DISH’s Parent Entity) of DISH’s Parent Entity and its subsidiaries (a “Permitted
Transfer”).  At least 30 days prior to any Transfer by DISH, DISH shall provide
written notice to T-Mobile of such Transfer and the identity of the applicable
transferee and shall indicate whether such Transfer is a Permitted Transfer.
 Notwithstanding anything to the contrary in this Agreement, in the event of any
direct or indirect Transfer by DISH that is not a Permitted Transfer (a
“Restricted Transfer”), T-Mobile may elect, within 30 days following receipt of
notice from DISH of such Restricted Transfer, that (i) the Term will
automatically expire on the earliest of:  (a) two (2) years from the date of
such purported Restricted Transfer, (b) the date the Term would otherwise expire
or terminate under Section 6, and (c) such earlier date on which this Agreement
is terminated in accordance with its terms and (ii) DISH will not be authorized
to access the Service Transaction Gateway to add any new End Users or SIM Cards
to the T-Mobile Network (but shall have continued access the Service Transaction
Gateway to support then existing End Users and SIM Cards) and T-Mobile may block
Roaming Services to any new End Users or SIM Cards on the T-Mobile Network on or
after the date of such election, provided, however, that in the event that DISH
does not deliver such notice in accordance with this sentence, T-Mobile shall be
entitled to make such election on or at any time after the date of such
Restricted Transfer, and the period set forth in clause (a) above shall be
reduced by a number of days equal to the number of days between the date of
consummation of such Restricted Transfer and the date on which DISH actually
provides notice of such Restricted Transfer. Subject to the foregoing, this
Agreement shall be binding upon and inure to the benefit of the Parties and
their respective successors and permitted assigns, and for purposes of this
Agreement, any Person who is a successor or permitted assign of DISH in a
Permitted Transfer shall be deemed to be “DISH” hereunder.  For the avoidance of
doubt, this Section 12.7 shall not operate to prevent DISH or its Affiliates
from engaging in a transaction that constitutes a Change of Control of DISH,
subject to the terms set forth in Section 12.8.

22



--------------------------------------------------------------------------------

12.8Change of Control.

(a)In the event of a Change of Control of DISH, the Term will automatically
expire on the earliest of:  (a) two (2) years from the Change of Control Date
for such Change of Control, (b) the date the Term would otherwise expire or
terminate under Section 6, and (c) any earlier date on which this Agreement is
terminated in accordance with its terms.  Further, following the date that is
six (6) months from the Change of Control Date, DISH will not be authorized to
access the Service Transaction Gateway to add any new End Users or SIM Cards to
the T-Mobile Network (but shall have continued access to the Service Transaction
Gateway to support then existing End Users and SIM Cards).  In the event of a
Change of Control, T-Mobile will continue to provide Roaming Services on the
T-Mobile Network [***].  Such Roaming Services will be provided for the duration
of the Term of this Agreement had it not expired or terminated.  Any dispute
regarding the Roaming Services agreement in the event of a Change of Control
will be resolved by the Antitrust Division of the United States Department of
Justice in its sole discretion, provided such discretion will be exercised in a
reasonable manner.

(b)At least 30 days prior to any Change of Control of DISH, DISH shall provide
written notice to T-Mobile describing in all material respects such pending
Change of Control, including the identity of the applicable parties thereto;
provided that if the Principal, such Permitted Owner, DISH or any Parent Entity
of DISH becomes aware of such Change of Control (x) less than 30 days prior to
the date of such Change of Control or (y) after the date of such Change of
Control, DISH’s only obligation under this sentence shall be to provide written
notice of such Change of Control to T-Mobile within five (5) business days of
such Change of Control.  

(c)As used herein, a “Change of Control” of a Party means any of the following,
each of which will be deemed to occur upon closing or occurrence of the relevant
transaction (the “Change of Control Date”):

(i)any Transaction as a result of which (A) on or prior to the Transition Date,
a Permitted Owner does not beneficially own more than 50% of the Voting Power of
such Party or any Parent Entity of such Party or (B) any single Restricted Owner
or group of Restricted Owners acting in concert beneficially owns more than 50%
of the Voting Power or aggregate economic value of all the outstanding Capital
Stock (on a fully diluted basis) of such Party or any Parent Entity of such
Party; or

(ii)any Transaction as a result of which both: (A) DISH and its Affiliates that
owned all or substantially all of the assets of the Wireless Communications
Business, taken as a whole immediately prior to such Transaction, cease to own
directly or indirectly a majority of all such assets of the Wireless
Communications Business, taken as a whole, and (B) the Person, directly or
indirectly, owning the Transferred Wireless Communications Business assets
immediately following such Transaction is a Restricted Owner.



12.9No Waiver.  No failure by a Party to take action on account of any default
or breach of this Agreement by the other Party will constitute a waiver of that
default or breach, or of the performance required of the other Party under this
Agreement.

12.10Attorney’s Fees and Costs.  The prevailing Party in any dispute under this
Agreement will be entitled to recover its costs, including reasonable attorneys’
fees.

23



--------------------------------------------------------------------------------

12.11Construction.  This Agreement will be interpreted according to the plain
meaning of its terms without any presumption that it should be construed in
favor of or against either Party.  The recitals to this Agreement are hereby
incorporated by reference into this Agreement in their entirety. Any list of
examples following followed by "including" or "e.g." is illustrative and not
exhaustive, unless qualified by terms like "only" or "solely."  All references
(e.g., to sections, parties, terms, schedules, and exhibits) are to the sections
of, parties to, terms of, and schedules and exhibits to this Agreement, unless
stated otherwise.  All captions are intended solely for the parties'
convenience, and none will affect the meaning of any provision.  All references
to "written," "in writing," or other words of similar import refer to a
non-electronic, paper document only, except where electronic mail communication
is expressly authorized.  The words "herein," "hereof," and words of similar
meaning refer to this Agreement as a whole, including its schedules and
exhibits.  All references to "days" refer to calendar days, unless otherwise
expressly set forth in this Agreement.

12.12Third Parties. Nothing herein expressed or implied is intended or will be
construed to confer upon or give to any person or corporation, other than the
Parties and their permitted successors or assigns, any legal or equitable
rights, remedies or claims under or by reason of this Agreement or any provision
of this Agreement.

12.13Consultation With Counsel.  DISH and T-Mobile acknowledge that both Parties
have had the opportunity to review this Agreement, have negotiated its terms,
and have had the opportunity to obtain independent legal counsel for advice
regarding all terms.  Neither Party has relied upon any representation made by
the other Party regarding the meaning or effect of any of the provisions of this
Agreement.  DISH acknowledges that the provisions in this Agreement are
reasonably necessary to maintain T-Mobile’s high standards for service and
goodwill.

12.14Signing Authority. Each person signing below hereby warrants and represents
that he or she has full authority to execute this Agreement for the Party on
whose behalf he or she is signing.

12.15Injunctive Relief.  The Parties agree and acknowledge that irreparable harm
could occur in the event of any breach by a Party of Section 9, Section 2.1(e)
of Annex 1 or Section 2.5 of Annex 2.  Accordingly, the Parties will be entitled
to the remedies of specific performance, injunctive relief or other equitable
remedies, in addition to any other remedy to which such Party may be entitled
pursuant to this Agreement, at law or in equity.  Neither Party will raise as a
defense or objection to injunctive relief for a breach of Section 9, Section
2.1(e) of Annex 1 or Section 2.5 of Annex 2 that such a breach is or would be
compensable by an award of money damages.

12.16Media Releases.  Except as otherwise provided by applicable Law (including
releases or disclosures only to the extent necessary or in good faith determined
to be reasonably necessary under the Securities Act of 1933, as amended, and the
Securities Exchange Act of 1934, as amended) each Party agrees: (i) to submit to
the other Party all press releases or similar communications wherein the other
Party’s names or Marks are mentioned or language from which the connection of
said names or Marks therewith may be inferred or implied; and (ii) not to
publish such press releases or similar communications without the other Party’s
prior written approval.

12.17Dispute Escalation. If there is a dispute between the Parties relating to
the Service or any other aspect of this Agreement, the Parties will each
designate one or more representatives to meet and use good faith efforts to
attempt to resolve the dispute prior to filing a legal action.  If the
representatives are unable to resolve the dispute within thirty (30) calendar
days after the date of written notice of the dispute from one Party to the
other, then the Parties will escalate the dispute to the vice president level on
each side. If the vice presidents are unable to resolve the dispute within
thirty (30) calendar days after the date of escalation, then the Parties will
submit the matter to each Party’s responsible senior executive for resolution,
and if such executives are not able to

24



--------------------------------------------------------------------------------

resolve the matter within thirty (30) calendar days, either Party may file a
legal action in accordance with 12.18.  Notwithstanding the foregoing, nothing
in this Agreement will prevent either Party from, or require either Party to
delay, the filing of any Claim for injunctive relief.
12.18Governing Law; Dispute Resolution. This Agreement will be governed by, and
construed in accordance with, the Laws of the State of New York applicable to
contracts executed and to be performed entirely within that state. Any lawsuit,
arbitration, Claim, action, administrative or regulatory challenge or proceeding
(a “Proceeding”) based upon, arising out of or related to this Agreement will be
brought exclusively in the courts located in the State of New York, and, if it
has or can acquire jurisdiction, in the United States District Court for the
Southern District of New York located therein, and, in each case, appellate
courts therefrom, and each of the Parties irrevocably submits to the exclusive
jurisdiction of each such court in any such Proceedings, waives any objection it
may now or hereafter have to personal jurisdiction, venue or to convenience of
forum, agrees that all Claims in respect of the Proceedings will be heard and
determined only in any such court, and agrees not to bring any Proceedings
arising out of or relating to this Agreement in any other court.  Nothing herein
contained will be deemed to affect the right of any Party to serve process in
any manner permitted by Law or to commence legal Proceedings or otherwise
proceed against any other Party in any other jurisdiction, in each case, to
enforce judgments obtained in any action, suit or Proceeding brought pursuant to
this Section 12.18.
12.19Counterparts and Delivery. This Agreement may be executed in two or more
counterparts, each of which will be deemed to be an original copy of this
Agreement and all of which, when taken together, will be deemed to constitute
one and the same agreement. Any signed counterpart of this Agreement may be
delivered by facsimile or other form of electronic transmission (e.g., .pdf),
with the same legal force and effect as delivery of an originally signed
agreement.
13.Parent Guaranty.  Parent hereby unconditionally and irrevocably guarantees,
as a principal and not as a surety, to T-Mobile the prompt and full performance
and payment of any and all performance and payment obligations of DISH under
this Agreement (the “Obligations”). T-Mobile may seek remedies directly from
Parent with respect to the Obligations without first exhausting its remedies
against DISH. The liability of Parent hereunder is, in all cases, subject to all
defences, setoffs and counterclaims available to DISH with respect to
performance or payment of the Obligations. Parent waives presentment, demand and
any other notice with respect to any of the Obligations and any defences that
Parent may have with respect to any of the Obligations other than as set forth
in the immediately preceding sentence.



[Signature Page Follows]



